DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-18 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US Publication No. 2017/0064830 A1) in view of Moller et al US Publication No. 2011/0299713 A1).											Regarding claim 1, Jiang  teaches a hearing device (fig. 10) configured to be worn in an ear of a user, the hearing device being configured to provide an audio signal to the user, the hearing device comprising: sa printed circuit board assembly (1001), comprising: a first circuit board (1002), a second circuit board (1015), and a third board (1016) connected with the first circuit board and the second circuit board; 10a battery (1018); and an output transducer (acoustic driver, 301) configured to provide the audio signal; wherein the printed circuit board assembly is folded about the battery and the output transducer.  
	Jiang fails to teach the third boards is a circuit board.
   	Moller teaches an entire folded circuit board with first, second, and third parts (figs. 2-4) for providing a continuous circuit.  


	Regarding claim 1s2, the combination of Jiang and Moller teaches the hearing device according to claim 1, wherein the first circuit board (1002) and second circuit boards (1015) are printed circuit boards, and wherein the third circuit board (Jiang, fig. 10; Moller, figs. 2-4) is a flexible circuit board.  

 	Regarding claim 3, the combination of Jiang and Moller teaches the A hearing device according to claim 1, wherein the first circuit board (1002) and 20second circuit board (1015) are opposite from each other. 
 
 	Regarding claim 4, the combination of Jiang and Moller teaches the hearing device according to claim 1, wherein the battery (1018) comprises a first major face, a second major face, and one or more side faces; and wherein the printed circuit board assembly (1001) is folded about the battery with the 25first circuit board facing towards the first major face, with the second circuit board facing towards the second major face, and with the third circuit board facing towards at least one of the one or more side faces (Jiang, fig. 10).  

 	Regarding claim 5, the combination of Jiang and Moller teaches the hearing device according to claim 4, wherein the output transducer (301) faces 30towards at least one of the one or more side faces of the battery.  


 
 	Regarding claim 10, the combination of Jiang and Moller teaches the hearing device according to claim 1, wherein the output transducer (301) comprises a protrusion for providing a sound output, and wherein the second circuit board (1002 with continuous part 1003) comprises a hole (port, 1013) configured to accommodate the protrusion.  

 	Regarding claim 11, the combination of Jiang and Moller teaches the hearing device according to claim 1, further comprising a frame (1006, 1010) configured to suspend the output transducer in a space defined by the printed circuit board assembly (1001).  

 	Regarding claim 2012, the combination of Jiang and Moller fails to teach the hearing device according to claim 11, wherein the frame comprises foam surrounding the output transducer.  
	However, the Examiner takes Official Notice that it is known in the art to apply foam to minimize movement of components. 
	One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that applying foam in the combination of Jiang and Moller, would have yielded predictable results. 

  	Regarding claim 13, the combination of Jiang (fig. 10) and Moller does not specifically teach the hearing device according to claim 1, further comprising one or more microphones 
 	However, additionally Jiang (fig. 1) teaches including microphones (fig. 1, para. 0050, microphone) for input sound.
	One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that applying microphone in the combination of Jiang and Moller, would have yielded predictable results. 
 
 	Regarding claim 14, the combination of Jiang and Moller teaches the hearing device according to claim 1, further comprising an antenna having an antenna element, the antenna being configured for electromagnetic radiation emission at a wavelength (A) and electromagnetic radiation reception at the 30wavelength, and where the hearing device further comprises a wireless communication unit coupled with the antenna element (Jiang; para. 0021; antenna).  

 	Regarding claim 15, the combination of Jiang and Moller teaches the hearing device according to claim 1, wherein the third circuit board  (Jiang, 1016; Moller, figs. 2-4) is oriented in the hearing device such that when the hearing device is worn by the user, a 35tragus of the user is closer to the third circuit board (Jiang, fig. 10; Moller, figs. 2-4) than to the first and second circuit boards. 
 
 	Regarding claim 16, the combination of Jiang and Moller teaches the hearing device according to claim 1, wherein the first circuit board (1002), the second circuit board (1015), and the third circuit board (Jiang, 1016; Moller, figs. 2-4) are parts of a unity structure.  



 	Regarding claim 18, the combination of Jiang and Moller teaches the hearing device according to claim 1, wherein the third circuit board (Jiang, 1016; Moller, figs. 2-4) is 10connected between the first circuit board (1002) and the second circuit board (1015).

Allowable Subject Matter
Claim(s) 7-9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 25, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653